Citation Nr: 1536001	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-48 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial higher rating for peripheral neuropathy of the left lower extremity, assigned a 10 percent rating prior to April 25, 2013, and a 20 percent rating effective that date.  

2.  Entitlement to an initial higher rating for peripheral neuropathy of the right lower extremity, assigned a 10 percent rating prior to April 25, 2013, and a 20 percent rating effective that date.  

3.  Entitlement to a compensable initial evaluation for erectile dysfunction.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of July 2008, October 2009, and February 2010.  In April 2015, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).  Subsequent to his hearing, he submitted additional pertinent evidence, accompanied by a waiver of initial RO consideration.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 25, 2013, left lower extremity peripheral neuropathy more nearly approximated mild incomplete paralysis of the sciatic nerve. 

2.  Beginning April 25, 2013, left lower extremity peripheral neuropathy has most nearly approximated moderate incomplete paralysis of the sciatic nerve. 

3.  Prior to April 25, 2013, right lower extremity peripheral neuropathy more nearly approximated mild incomplete paralysis of the sciatic nerve. 

4.  Beginning April 25, 2013, right lower extremity peripheral neuropathy has most nearly approximated moderate incomplete paralysis of the sciatic nerve. 

5. The Veteran's erectile dysfunction is characterized by loss of erectile power; and, his identified penile deformity has not been attributed to service-connected erectile dysfunction or diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Prior to April 25, 2013, the criteria for a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.120, 4.124a Diagnostic Code 8520 (2014).

2.  Beginning April 25, 2013, the criteria for a rating in excess of 20 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.120, 4.124a Diagnostic Code 8520 (2014).

3.  Prior to April 25, 2013, the criteria for a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.120, 4.124a Diagnostic Code 8520 (2014).

4.  Beginning April 25, 2013, the criteria for a rating in excess of 20 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.120, 4.124a Diagnostic Code 8520 (2014).

5. The criteria for a compensable initial rating for erectile dysfunction are not met. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.7 , 4.115b, Diagnostic Code (DC) 7522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in the substantiation and development of their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.156(a), 3.159, 3.326(a) (2014).  

The issues decided herein arise from disagreement with the initial ratings following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

Regarding the duty to assist, the Board concludes VA's duty to assist has been satisfied.  Service treatment records have been obtained, as have all identified VA and private treatment records.  The appellant has not identified any other potentially relevant records.  VA medical examinations and opinions were obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The examinations described the disabilities in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

At the Veteran's Board hearing in April 2015, the undersigned VLJ fully explained the issues, and discussed the elements required for the claims, including the elements found to be missing in the rating decisions on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As a result, the Veteran obtained DBQ examinations concerning the issues decided herein, accompanied by a waiver of initial RO consideration.  

As there is no indication that any additional notice or assistance could aid in substantiating the claims decided herein, VA has satisfied its duties under the VCAA and the Board may proceed with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2)  (West 2014); see Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The appeal involves the initial ratings for the service-connected disabilities at issue, and the period for consideration in this case extends from the effective date of the grant of service connection to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Id.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Peripheral Neuropathy

Service connection for diabetic peripheral neuropathy of the lower extremities has been granted, with a 10 percent rating effective April 11, 2008, and a 20 percent rating effective April 25, 2013.  The Veteran contends that a 20 percent should be granted effective April 11, 2008, and that his symptoms have increased in severity since the 2013 VA examination.  

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait.  38 C.F.R. § 4.124a.  

For peripheral nerve injuries, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

There is no separate diagnostic code for diabetic peripheral neuropathy; therefore, the peripheral neuropathies in this case have been rated under codes pertaining to specific peripheral nerves with closely analogous function, anatomical location, and symptomatology.  38 C.F.R. § 4.20.  

The Veteran's peripheral neuropathy of the lower extremities has been rated as sciatic nerve paralysis, as the closest analogous diagnostic code.  Disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720.  

For the period prior to April 25, 2013, a 10 percent rating is in effect for each lower extremity, reflective of mild incomplete paralysis.  

A VA podiatry consult in April 2008 revealed complaints of numbness alternating with burning in his feet.  A blanket at night caused pain.  However, a complete podiatry examination was normal, and showed no diabetic or vascular complications.  

On a VA examination in June 2008, the Veteran complained of numbness and burning in his feet.  On examination, muscle and sensory function were normal.  Reflex examinations of the lower extremities were normal.  The Veteran had pain with deep pressure on the soles of the feet, and X-rays revealed arthritic changes in the feet.  He was diagnosed as having arthritis and plantar fasciitis, and the examiner commented that there was no evidence for neuropathy.  

A June 2008 outpatient treatment note reported plantar fasciitis and/or peripheral neuropathy.  However, in February 2009, diabetic foot examination was normal, and monofilament examination was normal.  

On a VA examination of the peripheral nerves in February 2010, the Veteran complained of pain and paresthesias in his feet.  On examination, motor strength showed that muscle function was normal.  Sensory function was normal.  The Veteran complained of subjective decrease in vibration sensation bilaterally, and light touch was decreased bilaterally in the toes and metatarsals.  There was no muscle atrophy.  Gait was normal.  The examiner concluded that peripheral neuropathy in the lower extremities was manifested by decreased sensation to light touch and vibration.  There was no paralysis or neuritis, but there was neuralgia.  Activities requiring significant amount of walking were decreased, according to the Veteran's report.  

An outpatient treatment note dated in March 2011 noted that the Veteran stated that his feet (neuropathy) kept him awake.  When seen in April 2012, he reported constant pain in the feet at level 5.  He reported that peripheral neuropathy was still his biggest complaint.  On examination, there was normal range of motion in the extremities.  There was normal muscle bulk and tone.  Pedal pulses were good.  Monofilament was 1/6 on the right and 3/6 on the left.  

The Veteran's subjective complaints of pain and numbness, with objective findings showing normal muscle strength and function with decreased sensation to light touch and vibration in the feet are commensurate with the 10 percent ratings in effect for each lower extremity prior to April 2013.  No other symptoms were present, and the pain and decreased sensation did not affect his gait, which was described as normal in February 2010, although the Veteran reported that his ability to walk significant distances was decreased.  However, any such limitations did not result in muscle atrophy or weakness.  Based on the findings, considered in light of the Veteran's lay statements, the Board finds that prior to April 25, 2013, the Veteran did not have symptoms analogous to more than mild incomplete paralysis in either lower extremity.

The VA examination in April 2013 resulted in the increased ratings to 20 percent for each of the Veteran's lower extremities.  Notably, at this time, decreased strength was observed on examination, a finding that had not been shown previously.  The Board finds that the April 2013 VA examination reflects an increase in symptomatology, and that this was the first occasion on which the increase was demonstrated to a measurable extent.  A higher rating of 20 percent is not warranted prior to the date of this examination report.  

The Veteran claims that his symptomatology has increased in severity since the April 2013 VA examination.  

At that time, the Veteran reported moderate constant pain, paresthesias, and numbness in the lower extremities.  On examination, strength in movement of both knees and both ankles was 4/5, noted to reflect less than normal strength.  Deep tendon reflexes were absent in the knees and ankles.  Light touch/monofilament tests were normal in the knees/thighs and ankles/lower legs, and decreased in the feet/toes.  Position and vibratory sensations were normal in the lower extremities.  Cold sense was decreased in both lower extremities.  No muscle atrophy or trophic changes were present.  The examiner noted that the Veteran had "moderate" incomplete paralysis affecting the sciatic nerve in both lower extremities.  He did not have any other findings.  He was noted to be retired, had trouble with prolonged walking, and could no longer participate in exercise or hunting.  

On a podiatry clinic evaluation in June 2013, the Veteran complained of burning/stinging pain in his feet, which made it difficult to go to sleep at night, and bothered him with activity.  He stated the symptoms were getting worse.  Vascular examination revealed palpable pulses in the feet, and hair growth was present to the level of toes.  The skin was normal.  Neurologic examination revealed light touch sensation was intact to the proximal to distal anterior and posterior aspects of the left and right feet.  Vibratory sensation was intact at the level of the hallux for both feet.  Monofilament sensation was intact to the level of the arch in both feet, but diminished greatly at the ball of the foot and toes bilaterally.  Musculoskeletal examination revealed normal strength to inversion, eversion, plantar flexion and dorsiflexion of both feet.  The assessment was diabetic peripheral neuropathy, small fiber.  He was not able to take the medication gabapentin due to side effects.  

On a VA examination in April 2014, the Veteran reported that the toes and balls of his feet hurt.  He felt a cold sensation in the toes  The pain was constant, with intermittent worsening.  The pain was worse at night.  The constant pain was noted to be moderate in both lower extremities.  He also reported mild paresthesias and numbness in the lower extremities.  On examination, strength was normal at 5/5 in both lower extremities.  Deep tendon reflexes were 2+, noted to be normal, in the knees and ankles.  Light touch/monofilament tests were normal in the knees/thighs and ankles/lower legs, and decreased in the feet/toes.  Position and vibratory senses were normal in the lower extremities.  Cold sense was not tested.  No muscle atrophy or trophic changes were present.  Again, the examiner noted that the Veteran had "moderate" incomplete paralysis affecting the sciatic nerve in both lower extremities.  He did not have any other findings.  

A June 2015 DBQ peripheral neuropathy examination report was provided by the Veteran's primary care physician.  The Veteran reported symptoms of numbness, pain, and loss of sensation in the feet.  He reported severe constant pain in both lower extremities.  He also reported severe paresthesias and numbness in the lower extremities.  Strength was normal at 5/5 in knee motion and 4/5 in ankle motion bilaterally in both lower extremities.  Deep tendon reflexes were 1+, noted to be decreased, in the knees, and 2+, noted to be normal, in the ankles.  Light touch/monofilament tests were normal in the knees/thighs, decreased in ankles/lower legs, and absent in the feet/toes.  Position sense, vibratory sense, and cold sensation were absent in the lower extremities.  He had trophic changes identified as loss of hair on the dorsum of the feet bilaterally, and smooth shiny skin from the proximal ankles to the tips of the toes bilaterally.  The examiner stated that the Veteran had incomplete paralysis affecting the sciatic nerve in both lower extremities, of "moderate" severity.  There was no femoral nerve involvement.  Regarding the ability to work, decreased plantar and dorsiflexion jeopardized safety.  

On a June 2015 diabetes mellitus DBQ, the examiner stated that the Veteran had decreased sensation to light touch, position sense, temperature, and vibration in the feet/ankles, and decreased strength in bilateral foot plantar flexion.  His difficulty with foot position sense affected his gait.  

Despite some modest differences in the specific findings noted on each of the above evaluations and examinations, the findings were largely consistent. No single examination indicated an increase in the level of overall severity of the peripheral neuropathy of either or both lower extremities.  In this regard, all examiners from April 2013 to June 2015 characterized the severity of the peripheral neuropathy as "moderate," which conforms to the diagnostic criteria for a 20 percent rating.  Although the Veteran complains of severe pain, pain alone is not a sufficient basis for a higher rating; there must be also be resulting functional impairment commensurate with the higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone is not a disability for which service connection may be granted), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, the evidence demonstrates peripheral neuropathy resulting in no more than moderate impairment of each lower extremity.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor, but the symptomatology does not more closely approximate the "moderately severe" incomplete paralysis contemplated for a higher rating.  The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Board finds that the Veteran's lower extremity peripheral neuropathy does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The examiner in June 2015 noted that regarding the ability to work, decreased plantar and dorsiflexion "jeopardize[d] safety."  However, he did not further elaborate on this.  The Board notes that the Veteran earned a college degree in finance, and retired from his job in 2005, due to length of service, and there is no indication that his decreased range of motion in the feet would have negatively impacted his ability to work at his job, beyond the level contemplated by the 20 percent rating for each lower extremity, with a combined rating of 40 percent.  Thus, the symptoms of the Veteran's upper and lower extremity peripheral neuropathy are contemplated by the applicable diagnostic criteria.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration. 

Erectile Dysfunction

In the October 2009 rating decision on appeal, the Veteran was granted service connection for erectile dysfunction and awarded special monthly compensation based on loss of use of a creative organ.  The erectile dysfunction was rated as noncompensably disabling.  He has appealed this rating.

The Veteran contends that his erectile dysfunction warrants a higher rating.  He emphasizes that he is unable to maintain an erection even with medication.  However, the Veteran is already in receipt of special monthly compensation for loss of the use of his procreative organ.  Although service connection is in effect for erectile dysfunction, the rating schedule does not provide for a compensable schedular evaluation for that condition alone.  In this regard, Diagnostic Code 7522 provides a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The evidence reflects that the Veteran developed erectile dysfunction rapidly beginning in July 2008, and service connection was granted for the condition as secondary to diabetes mellitus.  

On a VA genitourinary examination in April 2013, the Veteran reported that he had noticed an abnormal curvature to the penis during erection.  He did not recall how long this had been present, and denied that this impaired his ability to perform sexually.  It was noted that the penis was not examined per his request.  The examiner concluded that it was at least as likely as not that the Veteran had penile deformity when able to achieve an erection, but the cause could not be determined without examination and further diagnostic testing.  The most likely cause for deformity was noted to be Peyronie's disease, which was not caused or permanently aggravated by diabetes mellitus, or its sequelae.  

On a VA examination in April 2014, it was noted that Viagra had only been partially effective in treating his erectile dysfunction.  The penis and testes were noted to be normal on examination.  

On a DBQ examination performed by J. Wang, M.D., in July 2015, the Veteran was found to be unable to achieve erections, with currently no response to Viagra.  The cause of the erectile dysfunction was thought to be unclear, possibly diabetes mellitus.  He had also developed a 75 degree curvature of the penis, and there was associated penile plaque.  On examination of the penis, he had a deformity identified as plaque felt at the dorsal aspect of the penis.  He was diagnosed as having erectile dysfunction and deformity of the penis.  He did not have voiding dysfunction.  No opinion was provided with resepect to the cause of the deformity. 

However, as noted, the VA examination in April 2013 found that the most likely cause of the Veteran's penile deformity was Peyronie's disease.  That examiner also explicitly stated that Peyronie's disease was not caused or aggravated by diabetes mellitus, or its sequelae.  The April 2014 VA examination found the penis to be normal on examination, while the July 2015 examination found deformity identified as plaque felt at the dorsal aspect of the penis, noted to be associated with curvature of the penis.  Significantly, no medical professional has associated the Veteran's penile deformity with his service-connected erectile dysfunction, or with his service-connected diabetes mellitus.  The April 2013 VA examiner concluded that the most likely cause was Peyronie's disease, and no medical professional has posited an alternative cause or aggravating factor.  Indeed, even if there was evidence suggesting a relationship between the Veteran's penile deformity and his diabetes mellitus, the fact remains that he clearly stated in April 2013 that the deformity did not affect his ability to perform sexually.    

The Board accepts the medical evidence that distinguishes the Veteran's symptoms of his service-connected erectile dysfunction from those of his non-service connected penile deformity.  Consequently, rating based on the non-service-connected deformity would be inappropriate.  See 38 C.F.R. § 4.14.  Accordingly, the Veteran's service-connected disability is characterized by loss of erectile power, but not by penile deformity, and the criteria for a compensable rating are not met.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

Additionally, the schedular criteria are adequate, as the service-connected disability is adequately contemplated by the noncompensable rating in effect.  In this regard, the evidence shows that there is no impairment in employability due to the erectile dysfunction, and he is already compensated for the loss of use of the creative organ by the grant of SMC.  As the rating schedule contemplates the Veteran's symptom, referral for extraschedular consideration is not in order.

Finally, the Veteran has not submitted evidence of unemployability or claimed to be unemployable due to his service-connected disabilities.  He states that he is retired.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised, and is not considered to be part of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, prior to April 25, 2013, is denied.

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, beginning April 25, 2013, is denied.  

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, prior to April 25, 2013, is denied.

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, beginning April 25, 2013, is denied.  

A compensable rating for erectile dysfunction is denied.


REMAND

Regarding the claim for service connection for hypertension secondary to diabetes mellitus, there is conflicting evidence which must be resolved by a medical opinion.  

Specifically, on a VA examination in April 2013, the examiner opined that the Veteran's hypertension was less likely than not cause or permanently aggravated beyond natural progression by his service-connected diabetes mellitus.  The examiner pointed to the Veteran's plasma creatinine and urine albumin/creatinine rations, and explained that hypertension that was caused or aggravated by diabetes mellitus was most likely due to diabetes related kidney disease, and the Veteran did not have any evidence of diabetes related kidney disease.  

After an examination in April 2014, in July 2014, the examiner provided an addendum, stating that hypertension clearly preceded the onset of diabetes mellitus and therefore was not caused by diabetes mellitus.  The increase in lisinopril in 2012 was due to a 20 pound weight gain solely from poor lifestyle and not due to aggravation by diabetes mellitus.  The Veteran had shown a sustained weight gain since 2008 even though repeatedly counseled to lose weight.  There was no evidence of aggravation by records or by laboratory studies due to diabetes mellitus.  Hypertension clearly existed prior to the onset of diabetes mellitus and showed no aggravation by diabetes mellitus.  


The Veteran disputes this conclusion, stating that his weight has remained stable.  A review of the evidence reveals that the Veteran's weight has fluctuated, usually ranging from about 189 to 199 pounds.  The medical records have noted on occasion that he has been overweight, but only by a few pounds, and control of his weight was recommended regarding his diabetes mellitus and cholesterol; no treatment record indicates a relationship between his weight and hypertension.  Therefore, the opinion is insufficient.

The Veteran's VA primary care physician VA completed a diabetes mellitus DBQ in June 2015, in which he noted that hypertension was at least as likely as not permanently aggravated by diabetes mellitus.  However, he did not offer a rationale, and given the medical complexity, and the opinions concluding the opposite, the opinion probative only to the extent that it calls for further investigation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from April 2014 to the present, in particular, records of treatment for diabetes mellitus and/or hypertension.

2.  Then, forward the electronic claims file to an appropriate physician for an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated (permanently increased in severity beyond natural progress) due to service-connected diabetes mellitus and/or associated complications.  An examination need not be performed unless the physician deems such to be necessary for his/her opinion.  The examiner's attention is drawn to the opinions briefly summarized above, dated in April 2013, July 2014, and June 2015, and their differing conclusions should be evaluated in the opinion.  An explanation for all conclusions reached must be provided, given the lack of consistency in the prior opinions.  

3.  Then, the RO should review the claim for service connection for hypertension in light of all evidence of record.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


